 
Exhibit 10.3
 
Lease Agreement

 
Party A:No.1 Residents Group of Liang Yuan Community
Party B: Kun Ming Xin Yuan Tang Pharmaceuticals Co., Ltd
Per the Contract Law and relevant rules, both parties shall sign this agreement
in order to specify the interest and obligations:
1. Party B shall rent from Party A shop 200 m2 on the ground floor located on
No.504 of West Ren Min Road of Kun Ming City, warehouse 1200 m2 on No.508 of
West Ren Min Road of Kun Ming City, warehouse 700 m2 on the first floor on
No.506 of West Ren Min Road of Kun Ming City and 20 standard rooms on the 7th
floor for offices,warehousing and business. All utilities shall be borne by
Party B, who shall pay all kinds of fees on time.
2. During the lease, Party B shall comply with the State's laws and relevant
rules without any activities damaging Party A, otherwise Party B shall bear all
consequences.
3. During the lease, Party B shall give one month notice to Party A if the lease
will not be renewed. The whole lease term is 10 years, commencing April 1, 2005
and ending March 31, 2015, upon completion of which Party B shall return the
property with fair conditions to Party A, whereby Party B has the priority renew
the lease.
4. The total rental and property management fee are RMB 580,000.00, payable at
one time when this Agreement is signed. The rental shall be paid one month
earlier if the property will be leased continually.
5. This Agreement becomes effective upon signing or sealing, each party holding
one original.
Party A:
No.1 Residents Group of Liang Yuan Community (Seal)
Liang Yuan Residents Committee of Ma Jie Town, Xi Shan District, Kun Ming
City(Seal)


Party B:
Kun Ming Xin Yuan Tang Pharmaceuticals Co., Ltd(Seal)

 
 

--------------------------------------------------------------------------------

 